Pettibone, J.,
delivered the opinion of the Court.
This was an action of slander, brought in the Circuit Court for the county of Wayne, by the defendant in error, against the plaintiff in error. Plea, not guilty; on which the cause was tried, and verdict and judgment for the plaintiff below. There was no similiter to the plea of not guilty. Upon the return of the jury to the bar with their verdict, and after the rendering of the verdict, and before it was recorded, the defendant moved the Court below for leave to poll the juiy, which motion was denied. We are of opinion that the Court below erred in not permitting the defendant to poll 'the jury; and for .this -reason.
The judgment must be reversed, and the cause remanded to the Court below for a new-trial; and the plaintiff in error must recover his costs in error. The want of a similiter is not such an error as the Court Will notice, after verdict: 1 Wash. 363. It is a matter of course to add it to the general issue, and may he done by the plaintiff, even now.